
	

114 HR 3466 IH: Next Generation Researchers Act
U.S. House of Representatives
2015-09-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3466
		IN THE HOUSE OF REPRESENTATIVES
		
			September 9, 2015
			Mr. Pocan (for himself, Ms. Schakowsky, Mr. Welch, Mr. Cartwright, Mr. Hastings, Mr. Higgins, Mr. DeFazio, Mr. Grijalva, and Mr. Honda) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To demonstrate a commitment to our Nation’s scientists by increasing opportunities for the
			 development of our next generation of researchers.
	
	
 1.Short titleThis Act may be cited as the Next Generation Researchers Act. 2.Investing in the next generation of researchersPart A of title IV of the Public Health Service Act (42 U.S.C. 281 et seq.) is amended by adding at the end the following:
			
				404M.Next generation of researchers
 (a)Next Generation of Researchers InitiativeThere shall be established within the Office of the Director of the National Institutes of Health, the Next Generation of Researchers Initiative (referred to in this section as the Initiative), through which the Director shall coordinate all policies and programs within the National Institutes of Health aimed at promoting and providing opportunities for new researchers and earlier research independence.
 (b)ActivitiesThe Director of NIH, through the Initiative shall— (1)promote policies and programs within the National Institutes of Health that are aimed at improving opportunities for new researchers and promoting earlier research independence, including existing policies and programs such as the Pathway to Independence Award, the NIH Director's New Innovator Award, the Early Independence Award, and Early-Stage Investigator grant review procedures;
 (2)develop, modify, or accelerate policies, as needed, within the National Institutes of Health to promote opportunities for new researchers and earlier research independence, including policies to enhance training opportunities for research-related career options, strengthen mentorship programs between new and veteran researchers, enhance workforce diversity efforts, and help to improve new researchers' success in obtaining renewal funding;
 (3)coordinate with appropriate agencies and academic institutions to develop systems to enhance workforce data for biomedical postdoctoral researchers and students to help improve tracking of trainees and career progress; and
 (4)carry out other activities, as appropriate, to promote the development of the next generation of researchers and earlier research independence.
						(c)Study and report
 (1)StudyThe Director of NIH shall request the National Academy of Sciences, as part of the studies conducted under section 489, to conduct a comprehensive study on policies affecting the next generation of researchers in the United States. Such study shall include an evaluation of, and strategies to address, the legislative, administrative, educational, and cultural barriers to providing for a successful next generation of researchers and to promote earlier research independence.
 (2)ReportNot later than 5 years after the date of enactment of the Next Generation Researchers Act, the National Academy of Sciences shall submit to the Director, the Committee on Health, Education, Labor, and Pensions and the Committee on Appropriations of the Senate, and the Committee on Energy and Commerce and the Committee on Appropriations of the House of Representatives, a report concerning the results of the study conducted under paragraph (1). Such report shall include—
 (A)an evaluation of the legislative, administrative, educational, and cultural barriers faced by the next generation of researchers;
 (B)an evaluation of the impact of sequestration resulting from the Budget Control Act of 2011 (Public Law 112–25) and Federal budget constraints on the next generation of researchers; and
 (C)recommendations for the implementation of policies to incentivize, improve entry into, and sustain careers in research for the next generation of researchers and to promote earlier research independence, including proposed policies for agencies and academic institutions..
		
